DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.

Applicant’s Response Dated March 25, 2021
In the Response dated March 25, 2021, claims 1 and 11 were amended. Claims 1-17 are pending. An action on the merits of claims 1-17 is contained herein.
The rejection of claims 1-10 and 12-17 under 35 U.S.C. 102(a)(1) as being anticipated by Stafford et al. Arterioscler Thromb Basc Biol. (2003), Vol. 23, pages 1928-1933 (Stafford) is maintained for the reasons of record as set forth in the Office Action dated November 25, 2020.
The rejection of claims 1 and 3-17 under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. Biochemical and Biophysical Research Communications (2008), Vol. 373, 

Rejections of Record Set Forth in the Office Action Dated November 25, 2020
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford et al. Arterioscler Thromb Basc Biol. (2003), Vol. 23, pages 1928-1933 (Stafford).
Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive. Claims 1 and 11 have been amended to recite the limitation “wherein the protein kinase A activator promotes protein kinase A, and the protein kinase A regulates phosphorylation of BAD position 155”. Applicant submits that Stafford discloses that ATP induces aggregation in whole blood via conversion of ATP to ADP by ecto-ATPases on leukocytes. This is inhibited by agents that prevent adenosine removal. That is to say, reduced aggregation at high concentrations of ATP may be a consequence of ATP interfering ADP action at ADP receptors. Applicant argues that Stafford does not teach the mechanism described in the present application.
The examiner respectfully disagrees.
As acknowledged by applicant, Stafford explicitly teaches adenosine triphosphate (ATP). The limitation “wherein the protein kinase A activator promotes protein kinase A, and the protein kinase A regulates phosphorylation of BAD position 155” is met by Stafford’s disclosure of ATP. Products of identical chemical composition can not have 
Thus, the rejection of claims 1-10 and 12-17 under 35 U.S.C. 102(a)(1) as being anticipated by Stafford is maintained based on the preponderance of evidence.
Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. Biochemical and Biophysical Research Communications (2008), Vol. 373, pages 545-549 (Ahn).
Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive. Claims 1 and 11 have been amended to recite the limitation “wherein the protein kinase A activator promotes protein kinase A, and the protein kinase A regulates phosphorylation of BAD position 155”. Applicant submits that Ahn Merely showed the effect of quercetin on adipocytes, which is completely unrelated to the findings of the present application. Applicant argues that Ahn did not teach the mechanism described in the present application, and is not related to the present application.
The examiner respectfully disagrees.
As acknowledged by applicant, Ahn explicitly teaches quercetin. The limitation “wherein the protein kinase A activator promotes protein kinase A, and the protein kinase A regulates phosphorylation of BAD position 155” is met by Ahn’s disclosure of quercetin. Products of identical chemical composition can not have mutually exclusive properties.  Quercetin and its properties are inseparable.  Therefore, if the prior art teaches the 
Thus, the rejection of claims 1 and 3-17 under 35 U.S.C. 102(a)(1) as being anticipated by Ahn is maintained based on the preponderance of evidence.

Conclusion
Claims 1-17 are pending. Claims 1-17 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/